This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ANNETTE HEMBERGER,

 3          Petitioner-Appellee,

 4 v.                                                                                   NO. 32,563

 5 GINIFER GALEY,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Raymond Z. Ortiz, District Judge

 9 Annette Hemberger
10 Santa Fe, NM

11 Pro Se Appellee

12   Knutson Law, P.C.
13   Kristofer C. Knutson
14   Santa Fe, NM
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1   {1}   Partial summary affirmance and partial summary reversal was proposed for the

 2 reasons stated in the notice of proposed summary disposition. No memorandum

 3 opposing partial summary affirmance and partial summary reversal has been filed and

 4 the time for doing so has expired.

 5   {2}   We are reversing the district court’s finding that “the relationship of the parties

 6 is that of an ‘intimate partner’ as defined in 18 U.S.C. § 921(a)(32).” [RP 19] We are

 7 affirming the district court’s order in all other respects.

 8   {3}   IT IS SO ORDERED.

 9                                           __________________________________
10                                           LINDA M. VANZI, Judge

11 WE CONCUR:



12 _________________________________
13 TIMOTHY L. GARCIA, Judge



14 _________________________________
15 J. MILES HANISEE, Judge




                                                2